Exhibit Health Systems Solutions Announces Decision to Deregister its Common Stock New York, NY(March 4, 2009) – Health Systems Solutions, Inc. (OTCBB: HSSO) today announced that its Board of Directors unanimously approved the termination of the registration of its common stock under the Securities Exchange Act of 1934, as amended. HSS will file a Form 15 with the Securities and Exchange Commission (the “SEC”) to effect this deregistration on or about March 18, Upon the filing of the Form 15, the Company’s obligation to file periodic and current reports with the SEC, including Forms 10-K, 10-Q, and 8-K, will be suspended.
